DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated January 5, 2022.  Claims 11-29 are presently pending and are presented for examination.

Claim Objections
Claim 1 is objected to for introducing “a first vehicle as a lead vehicle” and “a first lead vehicle”, as it is unclear whether there are two first lead vehicles, further raising questions whether two first lead vehicles are supported by the Written Description and Drawings.  Similar issues pertain to “a second vehicle” and “a second lead vehicle”.

Claim 20 is objected to for being dependent upon a rejected claim.  

Claim 27 is objected to for including “a first lead vehicle” and “a second lead vehicle” as it is unclear whether there are two first lead vehicles and/or two second lead vehicles, further raising questions whether two first lead vehicles are supported by the Written Description and Drawings.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 12, 14 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the limitation "the intersection”, twice.  There is insufficient antecedent basis for these limitations in the claim.

Claims 12 and 14 each recite “the lead vehicle” but does not indicate whether it is in reference to “a first vehicle as a lead vehicle”, “a first lead vehicle”, “ a second vehicle as a lead vehicle” or “the second lead vehicle”, as recited in claim 11.  Accordingly, there lacks proper antecedent basis for “the lead vehicle” in claims 12 and 14.

Claim 24 recites “the lead vehicle” but fails to indicate whether it is in reference to “a first vehicle as a lead vehicle” or “the second vehicle as the lead vehicle”.  Accordingly, there lacks proper antecedent basis for “the lead vehicle” in claim 24.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,482,431, to Kushi et al. (hereinafter Kushi), in further view of U.S. Patent Publication No. 2002/0145541, to Matsui et al. (hereinafter Matsui).

As per claim 11, Kushi discloses a system, comprising: … a computer that includes a processor and a memory, the memory storing instructions executable by the processor, the instructions including instruction such that the computer is programmed to: designate, from a plurality of vehicles at an intersection, a first vehicle as a lead vehicle (e.g. see Fig. 7 and col. 6, lines 41-63, wherein a lead vehicle is designated, as compared to following vehicles); actuate a second vehicle to follow the lead vehicle (e.g. see Fig. 7 and col. 6, lines 41-63, the Office notes that the designation of a lead vehicle and following vehicle results in a second vehicle to follow a first lead vehicle); and after determining that the lead vehicle has entered the intersection, designate the second vehicle as the lead vehicle (e.g. see Fig. 7 and col. 6, lines 41-63, wherein the second vehicle becomes the lead vehicle).  
Kushi fails to particularly disclose every feature of a first antenna mounted at the intersection directed to a first lane; a second antenna mounted at the intersection directed to a second land…designate a first lead vehicle for the first lane and a second lead vehicle for the second lane based on wireless signals received via the first and second antenna.  However, Matsui teaches a first directional antenna 1 directed at a first lane and a second directional antenna 1 directed at a second lane (e.g. see Fig. 5), the first and second directional antennas being located at an intersection (see paragraphs 0044).  The Office further notes that the directional antennas identifies a vehicle traveling on a respective lane that is currently passing by the directional antenna, meaning that they are identified as lead or currently passing vehicles, based upon both the directional signal 15 emitted by the directional antenna and response signal 16 thereto.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to include utilizing signals from and to directional antennas at each lane to ensure that the vehicle being analyzed is the current and lead vehicle of its respective lane.

As per claim 12, Kushi, as modified by Matsui, teaches the features of claims 11 and Kushi further discloses wherein the computer is further programmed to actuate a third vehicle to follow the second vehicle after the second vehicle has been designated as the lead vehicle (e.g. see Fig. 7, wherein after passing the intersection the third vehicle will still be operating behind the second vehicle).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kushi, in view of Matsui, and in further view of U.S. Patent No. 8,718,906, to Miller et al. (hereinafter Miller).

As per claim 13, Kushi, as modified by Matsui, teaches the features of claim 11 but fails to teach wherein the computer is further programmed to identify the plurality of vehicles while the plurality of vehicles are stopped.  However, Miller teaches identification of multiple vehicles at a stop intersection (e.g. see Fig. 2 and col. 2, lines 47-54).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to include identification of vehicles at a stopped section for the purpose of analyzing future position to be taken after proceeding from the stopped section.

As per claim 15, Kushi, as modified by Matsui, teaches the features of claim 11 but fails to teach wherein the computer is further programmed to receive a wireless signal from each of the plurality of vehicles, and identifying the plurality of vehicles at the intersection based on received wireless signals.  However, Miller teaches identification of multiple vehicles at a stop intersection through wireless interaction (e.g. see col. 1, lines 1-6 and 50-55).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to include identification of vehicles at a stopped section for the purpose of analyzing future position to be taken after proceeding from the stopped section.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kushi, in view of Matsui, in further view of U.S. Patent No. 5,396,426, to Hibino et al. (hereinafter Hibino).

As per claim 14, Kushi, as modified by Matsui, teaches the features of claim 11 but fails to teach wherein the computer is further programmed to receive an acceleration of the lead vehicle and instruct the second vehicle to accelerate based on the received acceleration of the lead vehicle.  However, Hibino teaches a system for keeping distance between two vehicles, as well as controlling acceleration to maintain such distance (e.g. .see col. 1, lines 8-9, and col. 8, lines 7-12).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to controlling acceleration of vehicles for the purpose of maintain distance with respect to one another, as is done with platooning vehicles.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kushi, in view of Matsui, and in further view of U.S. Patent Publication No. 2011/0298603, to King et al. (hereinafter King).

As per claim 16, Kushi, as modified by Matsui, teaches the features of claim 11 but fails to teach wherein the computer is further programmed to determine a travel direction of each of the plurality of vehicles by receiving a first wireless signal from a front transceiver mounted to a front of each of the plurality of vehicles and a second wireless signal from a rear transceiver mounted to a rear of each of the plurality of vehicles.  However, King teaches determining distance between an intersection and front transceiver of a plurality of vehicles, and determining a second distance between the intersection and rear transceiver of each vehicle, which are used to determine travel direction (e.g. see paragraphs 0004, 0055, 0059 and 0146).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to synchronize movement of traffic through an intersection for the purpose of avoiding collision.

As per claim 19, Kushi, as modified by Matsui, teaches the features of claim 11 but fails to teach wherein the computer is further programmed to determine respective distances of respective one of the plurality of vehicles to the intersection based on a time between transmitting a wireless signal from a transceiver at the intersection and receiving, in response to the transmitted signal, the wireless signal from the respective one of the plurality of vehicles.  However, King teaches an intersection warning system by determining respective distances of each vehicle to an intersection based upon wireless signal transmission time from a transceiver and receiving the wireless signal from respective vehicles (e.g. see paragraphs 0004 and 0059).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to synchronize movement of traffic through an intersection for the purpose of avoiding collision.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kushi, in view of Matsui, and in further view of U.S. Patent No. 9,020,660, to Mudalige et al. (hereinafter Mudalige).

As per claim 18, Kushi, as modified by Matsui, teaches the features of claim 1, but fails to disclose every feature of wherein the computer is further programmed to determine an order of the plurality of vehicles at each of the first and the second lanes based on the received wireless signals.  However, Mudalige teaches movement through the intersection is synchronized based upon received wireless signals (e.g. see col. 1, lines 8-9, and col. 3, lines 53-56).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Kushi to synchronize movement of traffic through an intersection for the purpose of avoiding collision.

Allowable Subject Matter/Allowed Claims
Claim 20 is objected to but would be allowed if amended to include all of the features of the claim it depends upon.  The reason for holding claim 20 as allowable is the feature of determining a distance between an intersection and a first transceiver located proximate a front portion and a second transceiver located proximate a rear portion of the vehicle of a plurality of vehicles, and determining a travel direction of each of the plurality of vehicles based upon the distances between the front/rear 
Similarly, claim 21, as well as its dependents subject to any objection/rejection herein, is allowed.  The reason for holding claim 21 as allowed is the feature of determining a distance between an intersection and a first transceiver located proximate a front portion and a second transceiver located proximate a rear portion of the vehicle of a plurality of vehicles, and determining a travel direction of each of the plurality of vehicles based upon the distances between the front/rear transceivers and intersection, when considered in view of other claimed features renders the claim novel and non-obvious in view of the prior art of record.

Response to Arguments
With respect to arguments directed towards claims 11-19, Applicants arguments are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669